Citation Nr: 1421860	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-43 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 2006 for the grant of total disability based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than December 9, 2006 for the grant of basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In a July 2006 Board decision, the Board found that the Veteran's May 1998 claim of entitlement to service connection for "fatigue, memory loss, headaches, and joint pain" was ongoing.  The Board also referred a claim of entitlement to service connection for Gulf War undiagnosed illness.  The current earlier effective date claims on appeal are influenced by the subsequent grant of service connection for undiagnosed illness, and then subsequent finding that the effective date of the grant should be May 15, 1998. Thus, although the July 2006 Board decision did not directly address the claims on appeal, it does provide an important step in the procedural history.  Further details are provided in the body of this decision.


FINDINGS OF FACT

1.  The Veteran's service connected undiagnosed illness was rated 60 percent disabling, effective May 15, 1998.

2.  On May 25, 2005, the Veteran testified that his symptoms of undiagnosed illness rendered him unable to work.

3.  It is factually ascertainable that the Veteran's symptoms of undiagnosed illness rendered him unable to work on May 25, 2004.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU is effective May 25, 2004, and not prior, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).

2.  The criteria for entitlement to Dependents' Educational Assistance benefits is effective May 25, 2004, and not prior, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As TDIU and DEA benefits were awarded, and the Veteran has now appealed the effective date assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds VA has fulfilled its duty to assist the claimant.  VA has obtained VA treatment records and the Social Security Administration (SSA) records.  Specifically, oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  VA also did not provide the Veteran with an examination in connection with the earlier-effective-date claim (VA provided the Veteran with an examination in connection with other claims).  This issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4)(A)-(C). 

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.

Laws and Regulations

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 .

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400  

The Court and the VA General Counsel have interpreted the laws and regulations pertaining to the effective date of an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Furthermore, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id.  at (b)(2).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  For all other reports, including reports from private physicians, layman and State and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis, may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").


Factual Background

Procedural history

The Veteran's claims for earlier effective dates for the grant of TDIU and DEA benefits are influenced by the procedural history of his claim for undiagnosed illness.  As such, the Board will address the somewhat complicated history of the Veteran's grant of entitlement to service connection for undiagnosed illness, his rating increases for undiagnosed illness, and the effective date assigned for his grants regarding undiagnosed illness.

On May 15, 1998, the Veteran filed a formal claim of entitlement to service connection for "severe fatigue, memory loss, headaches, and joint pain."

The claim was addressed as a claim for sleep apnea (claimed as severe fatigue, memory loss, headaches, and joint pain) and denied in an October 1998 rating decision.  In December 1998, the Veteran submitted a statement wishing to appeal the October 1998 decision, which was taken as a timely notice of disagreement.  The letter noted that the Veteran had sent copies of the notice of disagreement to several people, including his state senator.

In December 1998, the Veteran was provided with a Statement of the Case regarding his claim of entitlement to service connection for sleep apnea.

In January 1999, the Veteran's state senator provided a letter noting the Veteran had contacted him regarding his disability, and requested that the VA "look into this matter" and keep the senator informed on all developments.  The senator attached the Veteran's letter, which is a copy of the December 1998 notice of disagreement.  

The record does not contain a power of attorney or appointment of a representative (VA Form 21-22) for prior to August 2003.

38 C.F.R. § 20.301(a) notes that a substantive appeal may be filed by a claimant personally, or by his representative if a proper Power of Attorney or declaration of representation, as applicable, is on record or accompanies such substantive appeal.  A fiduciary, or someone acting as a next friend, may file a substantive appeal if the Veteran has been found incompetent or has a physical, mental or legal disability which prevents the filing of an appeal on his own behalf.  See 38 C.F.R. § 20.301(b).

The RO did not find that the January 1999 letter from the senator was a proper substantive appeal, and believed that the October 1998 decision became final when the Veteran did not file a timely appeal.  In a June 2003 rating decision, the RO continued a denial of the Veteran's reported symptoms as no new and material evidence was submitted.  The Veteran filed a timely notice of disagreement and substantive appeal with regard to the June 2003 new and material evidence denial.  Additionally, the Veteran's representative claimed that the October 1998 denial contained clear and unmistakable error, and that the RO failed to forward the Veteran's appeal to the Board in 1999.  The Veteran's representative argued that the U.S. state senator was "acting on behalf of" the Veteran and that his letter should have constituted a substantive appeal under 38 C.F.R. § 20.301.

In a July 2006 decision, the Board found that the October 1998 rating decision was still on appeal.  The Board accepted the Veteran's representative's argument that the 1999 letter from the state senator constituted a substantive appeal, and service connection for fatigue, memory loss, headaches, and joint pain as manifestations of an undiagnosed illness was granted.  

In an August 2006 rating decision, the Veteran implemented the grant of entitlement to service connection for undiagnosed illness, with an initial 20 percent evaluation, effective May 15, 1998 (the date of the original claim).

In a December 2006 rating decision, the Veteran's service connected undiagnosed illness was increased from a 20 percent evaluation to a 60 percent evaluation, effective September 13, 2006 (staged ratings).  Additionally, entitlement to TDIU was deferred.  The rating decision noted that a September 2006 VA examination noted that the Veteran was unemployed.  As the Veteran was seeking an increased rating for his undiagnosed illness and he was noted to be unemployed, the RO assumed a claim of TDIU.  The claim was deferred so that the RO could provide the Veteran with disability unemployment forms VA Form 21-4192 and 21-8940.

The Veteran's formal claim for TDIU (VA Form 21-8940) was received in January 2007.

Also in January 2007, the Veteran's representative submitted a notice of disagreement with the August and December 2006 rating decisions, and argued that the Veteran's undiagnosed illness more closely approximated the higher level of impairment with an effective date of the original claim date.

In a September 2007 rating decision, the RO denied entitlement to TDIU.

In December 2007, the RO granted a 60 percent evaluation for undiagnosed illness from the original effective date of May 15, 1998 (this removed the Veteran's staged ratings).  

In the May 2008 rating decision on appeal, the RO granted entitlement to TDIU and DEA benefits, effective December 9, 2006.  The RO indicated that the effective date of December 9, 2006 was the date that the Veteran filed a timely notice of disagreement.  The Board is unable to locate any submission from the Veteran or his representative from December 9, 2006.

In an informal hearing presentation from April 2014 (located in Virtual VA), the Veteran's representative argued that the Veteran and his wife testified that his undiagnosed illness and associated symptoms rendered him unemployable on May 25, 2005.  The representative also noted the Veteran had submitted Social Security Administration (SSA) records which included a disability award effective July 2004.  A review of the SSA records reveals his disability was found to have begun on January 30, 2004.


Treatment record history

A November 1997 VA treatment record noted that the Veteran complained of chronic fatigue and memory loss since 1991, after he returned home from the Persian Gulf.  His main area of memory loss was "computer jargon" that he used at work.

During his August 1998 VA examination, the Veteran reported that after returning from service in the Persian Gulf, the Veteran worked in the computer industry, in software engineering.  He worked long hours, and attributed his fatigue to the long hours he worked.  In 1997, he changed his job from 9 to 5 hours and noticed that despite a change in hours he remained tired in the morning.  

In August 2002, the Veteran reported a three week history of increased concentration problems.  He reported he was afraid he would "lose his job."

On January 22, 2004, the Veteran informed his treatment care providers that his "company wanted him to go, and he is applying for disability."  He stated he had not been able to work for 5 days straight and often misses work because of his symptoms.  He inquired about non-pharmacologic interventions because he "desperately wants to go back to working" and was wary of too much medication.

By April 2004, the Veteran was noted to be an "unemployed software engineer."  In September 2004, the Veteran sought assistance in determining whether he would be able to return to work as an engineer.  He underwent neuropsychological testing, and showed signs of "significant fatigue and confusion...motorically slowed...difficulty encoding new material and keeping track of complex stimuli...difficult with consistent attention."  The psychologist found that "at this point it is unlikely that he will be able to return to work given his lack of effort when presented with even simple tasks."

SSA disability records show that the Veteran was found to have organic mental disorders and disorders of muscle, ligament and fascia with a disability onset date of January 30, 2004.

In August 2005, the Veteran's wife submitted a statement that the Veteran worked hard after his return from the Persian Gulf, and was able to earn a very good leaving as a software engineer.  But that, once he built his career, it only lasted 3 years because of his undiagnosed illness.  She noted that in 2003, the Veteran left his promising career to go on disability.  

In February 2007, the Veteran submitted a formal TDIU claim.  He reported his work history, which was exclusively software engineering from 1997 to 2004.  He noted that he last worked from May 2001 to November 2004.  He reported working full time during this period, with 180+ days lost from illness.  However, above this section, he noted that he last worked full time January 16, 2004.

On his July 2008 notice of disagreement with his TDIU effective date, the Veteran argued that his TDIU and DEA benefits should have been granted effective from January 22, 2004.

Analysis

Initially, the Board notes that it has found that a claim for TDIU has been pending since May 25, 2005.  At that time, the Veteran presented testimony during a Board hearing that his memory loss (a symptom of his undiagnosed illness) were significant enough that he was "no longer able to work."  This is the first incidence in the record where the Veteran presented a statement to the VA (RO or Board) that his symptoms (later service-connected as undiagnosed illness) rendered him unable to work.  

Although May 25, 2005, is the date of the Veteran's initial informal claim for TDIU, the regulations provide that if it is factually ascertainable that an increase in disability had occurred, then the effective date may be up to a year prior to the receipt of the claim.  See 38 C.F.R. § 3.400.  

According to the record, the Veteran's symptoms of undiagnosed illness rendered him unemployable sometime in January 2004.  Unfortunately, the record is unclear of the exact date.  The Veteran indicated on his formal claim for TDIU that he last was able to work on January 16, 2004.  A January 22, 2004 VA treatment record noted that he believed he would soon lose his job.  SSA disability was awarded January 30, 2004.  Fortunately, an April 2004 VA treatment record noted the Veteran was then currently unemployed.  Thus, it was factually ascertainable that the Veteran was unemployed due to symptoms of his undiagnosed illness one year prior to his initial claim for TDIU.  Entitlement to TDIU, and DEA as they are intertwined, is warranted from May 25, 2004.

The Veteran has argued that he should be entitled to TDIU and DEA effective January 22, 2004, and he submitted a VA treatment record from January 22, 2004 where he noted his "company wants him to go," and that he is applying for SSA disability benefits.  The Board notes that the VA treatment records cannot constitute an informal claim for TDIU because the Veteran only had a service connection claim pending in 2004.  

VA regulations provide that, under certain circumstances, the date of VA outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  See 38 C.F.R. § 3.157.  However, 38 C.F.R. § 3.157 does not avail the Veteran, as the provisions of § 3.157 only apply to claims for increased ratings, or claims to reopen previously denied claims, and it is manifestly not applicable to original service connection claims.  See Crawford v. Brown, 5 Vet. App. 33, 35-36   (1993).

In MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being addressed was already service connected.  

Entitlement to TDIU is a complication of 38 C.F.R. § 3.157 and MacPhee because, although it is addressed through earlier effective date regulations as an increased rating claim, it is an initial claim for benefits.  Here, it is additionally complicated by the history of the Veteran's service connection undiagnosed illness claim.  Although the Veteran effective date for a 60 percent rating for undiagnosed illness is May 15, 1998, he was not granted entitlement to service connection for an undiagnosed illness until 2006.  Subsequently, he did not file a notice of disagreement with his assigned rating until 2007.  This notice of disagreement with the initially assigned ratings would constitute a claim for increased rating/claim for TDIU.  However, this date is several years after the 2004 VA treatment records.

In sum, the Board finds that because the Veteran only had a claim of entitlement to service connection pending in 2004, the VA treatment records cannot constitute and informal claim under 38 C.F.R. § 3.157 and MacPhee.  His first statement to the VA (RO or Board) regarding his symptoms of undiagnosed illness causing unemployment was on May 25, 2005.  It was factually ascertainable that his symptoms were of an equal severity/rendered him unemployable one year prior to May 25, 2005.  As such, entitlement to an earlier effective date of May 25, 2004 is assigned for the grant of TDIU and for the grant of basic eligibility for DEA benefits.

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.



ORDER

Entitlement to a TDIU effective May 25, 2004, and not prior, is granted.

Entitlement to the award of Chapter 35 dependents' educational benefits effective May 25, 2004, and not prior, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


